Citation Nr: 1736016	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-25 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 30 percent for Non-Hodgkin's lymphoma.

3. Entitlement to an initial compensable rating for left eye keratitis.

4. Entitlement to a rating in excess of 10 percent for coronary heart disease (CAD).

5. Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to the Veteran's service-connected non-Hodgkin's lymphoma.

6. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to the Veteran's service-connected non-Hodgkin's lymphoma


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1972.

This case arose to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's former representative is no longer accredited to represent claimants before VA.  

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that is entitled to increased ratings for non-Hodgkins lymphoma, PTSD, coronary artery disease, and service connection for bilateral radiculopathy of the lower and upper extremities, to include as secondary to the Veteran's service-connected non-Hodgkin's lymphoma. Unfortunately, the Board finds remands are warranted for new examinations and updated records.

A review of the file reveals the Veteran receives medical treatment from the VA. Nonetheless, the last VA medical records associated with the file are from 2011, more than six years ago. The Board cannot adjudicate the Veteran's case properly without current medical records. Upon remand, the RO must obtain the Veteran's latest medical records from the VA.

Concerning the Veteran's PTSD, eye condition, non-Hodgkin's lymphoma and coronary heart conditions, he last received Compensation and Pension (C&P) examinations for these conditions in 2012. Since that time, the Veteran acquired a lawyer, and the lawyer has frequently requested new examinations for the conditions-in fact, in every single correspondence submitted to the VA, the lawyer requested C&P examinations. In light of the passage of time since the last evaluations, and due to the lawyer's request for examinations, new examinations are in order.

Concerning the Veteran's claim for upper extremity trembling and numbness, the Veteran last received an examination in November 2011. The examiner determined the Veteran suffered from carpal tunnel syndrome which caused weakness and trembling in his upper extremities; she believed the Veteran did not suffer from neuropathy related to his service-connected non-Hodgkin's lymphoma. The examiner, however, failed to discuss whether or not the carpal tunnel syndrome was related to the Veteran's non-Hodgkin's lymphoma. Medical literature documents a link between carpal tunnel syndrome and non-Hodgkin's lymphoma. Accordingly, a remand is in order to determine if the carpal tunnel syndrome that causes the Veteran's trembling and numbness is related to his non-Hodgkin's lymphoma.

Concerning the Veteran's claim for lower extremity pain and weakness, the Veteran received an examination in November 2011 in which the examiner determined the Veteran's pain was less likely than not connected to his non-Hodgkin's lymphoma because the "EKG revealed no abnormality of the sciatic nerve." This explanation lacks a rationale and fails to address the Veteran's concern: first, not all nerve damage can be ascertained through scans; second, not all peripheral neuropathy problems are isolated to the sciatic nerve. Upon remand, another examination is requested.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file the Veteran's up-to-date treatment records from the VA hospital in Huntington, West Virginia.

2. Schedule the Veteran for an examination to determine the nature and severity of his PTSD. 

The examiner is specifically requested to determine if the Veteran suffers from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The examiner should comment upon whether the Veteran suffers from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4. Schedule the Veteran for an examination to determine the nature and severity of his non-Hodgkin's lymphoma, particularly if the disease is or is not in remission 

5. Schedule the Veteran for an examination to determine the nature and severity of his left eye keratosis. The examiner is specifically asked to determine whether the Veteran suffers from a bilateral or unilateral disorder of the lacrimal apparatus (epiphora, dacryocystitis, etc.).

6. Schedule the Veteran for an examination to determine the nature and severity of his coronary artery disease. The examiner is specifically asked to determine if the Veteran suffers from more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The examiner should also determine if the Veteran suffers from chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

7. Schedule the Veteran for an examination to determine the nature and etiology of his upper extremity carpal tunnel syndrome. The examiner is asked to determine if it is more or less likely (50 percent probability or greater) caused by or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma.

8. Schedule the Veteran for an examination to determine the nature and etiology of his lower extremity pain, numbness, and tingling. The examiner is asked to determine if it is more or less likely (50 percent probability or greater) caused by or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


